DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 and 11-14 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are directed to a platinum sulfide protein nanoparticle… according to claim 1, wherein the diameter of the platinum protein nanoparticle… is 1 to 5 nm.  Claim 1 is directed to a method of preparing a platinum sulfide protein nanoparticle.  It is unclear whether the dependent claims are directed to the nanoparticle itself, or if the claim is directed to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 105106958) in view of Tang (CN 101074093).
Wang teaches a copper-based human albumin nanocomplex which has good biocompatibility, high photothermal conversion efficiency, and photothermal effect under the excitation of near-infrared light to inhibit the growth of tumor cells. Its preparation method and application.  The copper-based human albumin nanocomposite with near-
It is an important development direction to synthesize copper sulfide nanomaterials with strong near-infrared absorption and high light-to-heat conversion efficiency.
The invention provides a method for preparing a copper-based human albumin nanocomposite with near-infrared photothermal effect, characterized by comprising the following steps: 
(1)Configure a protein solution with a concentration of 10 to 100 mg/mL and a copper source solution with a concentration of 1 to 50 mmol/L. Mix the protein solution and the copper source solution at a volume ratio of 5:1 and stir uniformly to obtain a mixed solution.  
(2)The PH adjustment solution was used to adjust the pH of the mixed solution in step (1) to 8.0 to 13.0; 
(3)A sulfur source or a selenium source solution is added to the mixed solution for reaction. The ratio of copper element to sulfur or selenium element in the mixed solution is 1:2 to 1:8; the reaction temperature is 37°C to 55°C and the reaction time is 2 ~ 12h, stirring in a water bath until the end of the reaction;  
(4)The reaction solution was taken out and dialyzed for 24 to 48 hours using a 5,000 to 100,000 molecular weight cutoff dialysis bag to obtain a dialyzed nanocomplex; 

As a further improvement of the method of the present invention, the pH adjusting solution in step (2) is a 2 mol/L NaOH solution.  
As a further improvement of the method of the present invention, the sulfur source in step (3) is Na2S·9H2O, the selenium source is K2SeO3, and the concentration of the sulfur source and the selenium source solution is 0.1 mol/L.  See also Example 1.
Wang teaches copper sulfide protein nanoparticles, rather than platinum sulfide protein nanoparticles, as claimed.
Tang teaches that inorganic compound semiconductor materials, and relates to a series of ellipsoidal metal sulfide particles, and a preparation method and application thereof.  Metal sulfides, including zinc sulfide, cadmium sulfide, copper sulfide, silver sulfide, and platinum sulfide, have been traditional fluorescent materials. Metal sulfides have superior optoelectronic properties, excellent thermal infrared transparency, fluorescence, phosphorescence, and photocatalytic activity. They can be used in many fields such as photoluminescence, electroluminescence, phosphors, photocatalysis, and dyes. In new sensors, High-resolution displays and other electronic materials have broad market prospects. Moreover, metal sulfides have high dielectric constants and refractive index.  It has good transmittance in visible and near-infrared bands and can be used for stealth materials. It is also expected to be a material for photonic crystals. It 
The method for preparing a series of ellipsoidal metal sulfide particles according to the present invention includes the following steps:
① Preparation of an aqueous solution of a soluble metal salt, the molar concentration of which is 0.001 to 1.0 mol / L; 
② Prepare a soluble sulfide aqueous solution with a molar concentration of 0.001 to 1.0 mol / L; 
③ Prepare an aqueous solution containing an amino compound, the molar concentration of which is 0.1 to 15 mol / L; 
④. Preparation of inorganic lye to adjust the pH of the system, its molar concentration is 0.1 ~ 5.0mol / L. 
⑤ At 0 ° C to 100 ° C, the solutions obtained in steps ①, ②, and ③ are mixed, wherein the molar ratio of the metal salt: sulfide: amino-containing compound in the mixed solution is 1: 0.1-10: 5 ~ 500, adjust the pH of the reaction system with the inorganic alkaline solution configured in step ④, and stir and age for 2 to 10 days; wash the precipitate, centrifuge, and dry, and obtain a series of products Ellipsoidal metal sulfide particles, the major axis length of the particles is 0.2 to 10 μm, the minor axis length of the particles is 0.1 to 5 μm, and the particle aspect ratio (that is, the ratio of the longest axis to the shortest axis) ranges from 1.0 to 10.
The cation of the metal salt is zinc ion, cadmium ion, divalent copper ion, silver ion or platinum ion; the anion is nitrate ion, sulfate ion, acetate ion or halide ion, and the like.  The soluble sulfide is sodium sulfide, potassium sulfide or ammonium sulfide.  The 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute platinum sulfide nanoparticles for copper sulfide nanoparticles in the protein nanoparticle composites taught by Wang when the teaching of Wang is taken in view of Tang.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550  U.S. ___, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  One such rationale includes the simple substitution of one known element for another to obtain predictable results.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  See MPEP 2143.  In the instant case, the substituted components (metal sulfides) and their functions were known in the art at the time of the instant invention.  For example, Tang teaches metal sulfides including copper sulfide and platinum sulfide to be metal sulfides having superior optoelectronic properties, excellent thermal infrared transparency, fluorescence, phosphorescence, and photocatalytic activitywhich can be used in fields such as photoluminescence, electroluminescence, phosphors, photocatalysis, and dyes.  One of ordinary skill in the art could have substituted one 
One would have had a reasonable expectation of success in providing platinum sulfide nanoparticles because Tang teaches that metal halides may be a metal ion source in combination with sodium sulfide in providing nanoparticles.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618